Citation Nr: 1102616	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Diane C. Haar, Attorney 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes that the Veteran's attorney has submitted 
evidence which purports to show the Veteran engaged in operations 
off the coast of Vietnam, to include being aboard an aircraft 
carrier where the death of a sailor occurred.  Thus, the issue of 
whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for PTSD been raised 
by the record, and it has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case initially filed a claim of service 
connection for both PTSD and a psychiatric disability, other than 
PTSD, based on the theory that his military service caused 
multiple current psychiatric problems.  The Board, in an August 
2008 decision, determined that the Veteran was not entitled to 
service connection for PTSD, and remanded the claim for an 
additional psychiatric disability to the RO for further 
evidentiary development.  That is, a new VA examination was 
ordered to determine the nature and etiology of any non-PTSD 
psychiatric disability which may currently be present.  

The Board, in August 2008 ordered an examination to determine if 
the Veteran's non-PTSD psychiatric symptomatology was in anyway 
related to military service.  A report was returned in September 
2008, wherein a diagnosis of adjustment disorder with 
disturbances of emotion and conduct was entered.  In the 
historical portion of the narrative opinion, the examiner noted 
that the Veteran has a history of interpersonal instability 
exacerbated by alcohol abuse and anger management problems.  It 
was noted that the Veteran worked for 20 years after service, and 
was able to control his condition for that time; however, the 
alcohol use made for dangerous mistakes subsequent to that time.  
The examiner noted that the Veteran "had difficulties adjusting 
to military service," and that he "continued to have 
difficulties in relationships after leaving the service."  The 
examiner stated that the "there is evidence that the Veteran had 
difficulties with interpersonal functioning before he joined the 
service"; however, it was opined that there is "no clear link 
between military service and his problems."  

The Board is not satisfied that the conclusions reached in the 
September 2008 VA examination are adequate to resolve the appeal.  
Indeed, the examiner has diagnosed the Veteran as having an 
adjustment disorder after service, with noted "difficulties" in 
adjusting to the military on active duty.  The examiner does not 
explain why the problems in adjusting to the military are not the 
earliest manifestations of adjustment disorder.  Instead, there 
is a rather conclusory statement that there was some vague 
evidence of interpersonal relationship problems prior to service.  
The Veteran did not have a diagnosis of a psychiatric disorder in 
service, and even if some vague symptoms of it were present prior 
to entry, the fact that there was an adjustment problem in the 
military is certainly suggestive that, if adjustment disorder did 
pre-exist service, perhaps there was a worsening while the 
Veteran was on active duty.  Moreover, the examiner stated that 
there is no "clear link" between military service and the 
current adjustment disorder.  As a legal standard for service 
connection, it is noted that the requirement for a nexus between 
a current disorder and an in-service event is not based on 
evidence of a "clear link"; rather, it is enough for there to 
be a balance of positive and negative evidence (relative 
equipoise) for VA to grant a Veteran's claim.  In any event, 
there was no evidence of any psychiatric at the time of his 
service entrance.  As this is the case, the Veteran should be 
afforded a new, comprehensive VA psychiatric examination with a 
different VA examiner which addresses the concerns listed above.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully satisfied.  

2.  The Veteran is to be scheduled for a 
comprehensive VA psychiatric examination with 
an examiner other than the one who conducted 
the September 2008 examination.  The examiner 
should offer an opinion as to the current 
psychiatric disorder present, to include 
whether he has an adjustment disorder, and 
whether it is at least as likely as not (50 
percent probability or greater) that the 
disorder had origins in active service.  A 
detailed rationale should accompany any 
conclusions reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



